Earl Warren: Number 41, A. L. Mechling Barge Lines, Inc., et al., Appellants, versus United States. Mr. Hayes.
Edward B. Hayes: May it please the Court. This is an appeal by certain water carriers authorized and certified under the Transportation Act of 1940 to move grain by barge from Northern Illinois to Chicago where the waterway ends. From an order of a statutory three-judge Court dismissing their complaint, they appealed. The Court has reserved the question of its jurisdiction. So far as it concerns the jurisdiction of this Court to review the order of dismissal, there is no dispute in the briefs that such jurisdiction does exist but the appellees contend, as the lower Court held, that by reason of certain events brought about solely by the intervening railroad defendants after the suit had been pending for about four months, which I shall describe, there ceased to be a case or controversy within the judicial power of the United States and that since in their view, judicial power to grant injunctive relief had been ousted, there was no judicial power to grant the declaratory relief which the complaint also sought. This complaint attacked a series of fore-orders of the Interstate Commerce Commission authorizing the rail competitors of these water carrier appellants to charge lower rates for longer hauls, attacked those fore-orders as instances of what the complaint challenged as a continuing and unlawful practice of the Commission to enter such orders authorizing rates, lower rates for longer haul in competition with water carriers, without any findings of fact and without even setting the date for the hearing, under which the Commission contemporaneously ordered the issues of fact to be determined. The same issues of fact upon which the correctness of its order, already entered depended. The Commission's answer in the Court below admitted that practice on both counts, the absence of findings, the absence of a hearing when the order was entered affecting rights immediately, the hearing being contemporarily -- contemporaneously ordered to decide the issues on which the order depended, it defended that practice as entirely lawful in every respect, both with respect to the absence of findings and with respect to the hearing point. These orders which are thus entered in that way by admission of the answer, a continuing practice, are called temporary but they changed the status quo. The last for months or years they are final legislative acts for the period of their duration. They are the diametrical opposite of the relief traditionally granted by Courts of Chancery to preserve the status quo pending a hearing.
John M. Harlan II: How long did this temporary order last?
Edward B. Hayes: For 14 months. Their repetition whittles away over the years the traffic of the water carriers until -- as the complaint alleged, the affidavit show there being no contrary showing, their very continuance and existence in the trade is threatened. This is a comparatively recent practice of the Interstate Commerce Commission. I have before me a photostat of page 52 of the 64th annual report of the Interstate Commerce Commission of the year 1950, printed here in 1951, on which the Commission says, “Frequently, during the past year, we have had occasion to consider either in suspension proceedings or fourth section application cases, these are both section application cases, rail rates reduced to meet water competition. Numerous suspension to the rates resulted. In some instances, after investigation, the reduced rates were found not unreasonably low. In others, they were found not justified and required to be cancelled, and then this. It has been the general policy of the Commission not to grant any relief from the fourth section to meet water competition without full justification at a hearing.” That was the policy of the Commission as of 1950. The policy described in this complaint, and which I have just described, charged in that complaint, charged more over as being the continuing practice of the Commission, is at page 31 of the record in the Commission's answer filed on January 18, 1960, defended as entirely lawful in every respect.
Earl Warren: As entirely what?
Edward B. Hayes: Lawful. L-A-W-F-U-L, lawful.
Earl Warren: Oh, yes.
Edward B. Hayes: Contrary as that practice alleged in the complaint is to the practice described in this report of 1950. This complaint attacked these orders as instances of that recurring practice admitted by the Commission to be the practice, admitted to be recurring and defended at every point as lawful in every respect averring that the injury which the Commission's order did not deny of diverted traffic from these water carriers to the rail carriers by these lower rates -- lower rail rates for longer hauls was not legal injury because it resulted solely from the lawful acts of the Commission. The acts of the Commission being those which I have described and their lawfulness being challenged on the grounds I have stated.
Felix Frankfurter: Apart from what you said generally about recurring, is there anything in the record or in the history of this litigation that would indicate that this long-short haul deferential will be restored?
Edward B. Hayes: It would indicate that the long-short haul differential would be restored?
Felix Frankfurter: That -- that what you're complaining of would again be indulged to you by the railroad.
Edward B. Hayes: Oh, Your Honor anticipates, may I say one thing before?
Felix Frankfurter: You take your time, Mr. Hayes.
Edward B. Hayes: I -- well, I will answer Your Honor's question now because that the -- which you want to know now I'm going to answer now. After --
Felix Frankfurter: I have patience.
Edward B. Hayes: -- the lower Court had held, after the litigation had been pending for four months, that the railroads by withdrawing their application for this fourth-section relief, no further order having been entered by the Commission that these temporary orders having stood meantime that the rates having been charged in the meantime and the injury having been suffered in the meantime. The railroads by withdrawing their application for fourth-section relief had rendered this whole controversy one on which there was no power in the Federal Tribunal to grant any relief. The orders were not withdrawn of the Commission. They simply ceased to chart that kind of rates. That is the change pending the litigation to which I referred, and which I said I would describe, brought about solely by the action of the railroads themselves which is contended to rebut the case in all its aspects, both with respect to the request for injunction, also for declaratory relief beyond the judicial power of the United States. It was in that aspect that the Court below sustained the motion to dismiss, and it was still in that aspect when the appellees, the Commission, and the intervening railroads asked this Court on motion for an outright affirmance. This Court, however, did not summarily affirm. Now, on the appellate briefs of the Commission in this Court, the Commission says -- by counsel, “As to the feature of these orders which consists in entering them without findings, we have changed our minds. We think they are illegal. But as to the feature of these orders which consists in entering them before the hearings are held which the Commission orders in order to inform itself on the issues which it prejudges in the order it has already entered, we think these orders are perfectly lawful.” And the --
Charles E. Whittaker: Pardon, I didn't understand your last statement. I didn't understand it. I'm sorry. You're left with me.
Edward B. Hayes: The Commission, as -- I don't know how far I'll go back. The Commission in its appellate brief here says it has changed its -- the position that it took when the Court below acted with respect to the lawfulness of these orders insofar as they are entered without finding, but it says, “We insist, we continue to insist that these orders are perfectly lawful notwithstanding that they have been entered before entering upon the hearing --
Felix Frankfurter: What kind of hearing?
Edward B. Hayes: Before entering upon any hearing, hearings that -- whose time hadn't been even set at the time when the Commission entered these orders, hearings to determine precisely the contested issues of fact upon which the correctness of those orders already entered depended.
Felix Frankfurter: Mr. Hayes, does the Commission automatically give temporary relief under Section 4?
Edward B. Hayes: No, sir.
Felix Frankfurter: Therefore, the temporary relief to which you refer was on the basis of a prima facie showing that relief was at least called for, is that right?
Edward B. Hayes: The-- it was not granted on the basis of any showing. It was granted on the basis of the railroad's application --
Felix Frankfurter: Well that's what I --
Edward B. Hayes: -- in our protest. I said “hearing.” I hope I made that clear.
Felix Frankfurter: You made it quite clear, but I repeat my question. Temporary relief under Section 4, which constitutes one of the most difficult of all aspects of the Commission's functions and duties, are not granted -- did not grant it automatically but is granted on the showing made by the railroads for relief. Now, there's capacity or opportunity for protest even as a temporary relief, is there?
Edward B. Hayes: Well, it's permanent to the period of consideration which may be a year or two.
Felix Frankfurter: What I'm asking is could there be protest against granting temporary relief?
Edward B. Hayes: Yes, indeed.
Felix Frankfurter: Did you protest it?
Edward B. Hayes: We did.
Felix Frankfurter: And, so that the issue is before the Commission?
Edward B. Hayes: We -- it was before the Commission.
Felix Frankfurter: What I'm suggesting is that temporary relief which you say is temporary relief which change the situation which you say adversely mean properly if you were going to show under permanent -- on the nearest permanent disposition of application under Section 4 was based on an exercise of the Commission's duty and function, is that right?
Edward B. Hayes: A wrongful exercise. I think yes.
Felix Frankfurter: Well -- I'm not saying it was rightful or wrongful. I'm saying it was their duty to act on it and they didn't do it automatically but they acted on what was before them, is that right?
Edward B. Hayes: No, sir. If I understand you, it was their duty not to act, in my humble opinion, unless and until they had done what was needful to satisfy themselves in a lawful way of the outcome of issues of fact that had been made before them in a pending adversary proceeding.
Felix Frankfurter: But then I don't understand it. I thought you agree that the Commission has power to grant temporary relief under Section 4. Does it or doesn't it have that power?
Edward B. Hayes: The Commission does not have power to do what it did here and describes as temporary relief, no.
Felix Frankfurter: Well, that may be a --
Edward B. Hayes: I think we are -- I am confused, Your Honor, with Your Honor's question and I do apologize.
Felix Frankfurter: And I'm not --
Edward B. Hayes: You say temporary relief. This relief lasts for years. That's just im -- just a word.
Felix Frankfurter: All I want to know is whether, as a matter of legal power -- even -- you know, even Courts are sometimes wrong. So the Commission may be wrong in its understanding of the facts.
Edward B. Hayes: And lawyers are always wrong.
Felix Frankfurter: And, the Commission does have power under application for relief under Section 4. I repeat, among the most teasing of all questions that come before the Commission to grant temporary relief on the showing made before you which you and I, if we were on the Commission, might not do. But, they weren't traveling outside their authority, were they?
Edward B. Hayes: I think they were traveling outside both their statutory and their constitutional authority in this kind of a case.
Felix Frankfurter: Do you -- if -- did you -- why didn't you move in and enjoin them then?
Edward B. Hayes: Well, for one thing, we live in Illinois and --
Felix Frankfurter: (Voice Overlap) State?
Edward B. Hayes: I beg your -- and -- yes, and we operate that and in Illinois, it is held by a three-judge Court that passes on this kind of thing that this kind of an order is not reviewable in Court. We tried, as the record shows, in a previous instance of precisely this kind --
Felix Frankfurter: Well, that means that at all events for that purpose, the Commission was acting with a non -- with non -- an unreviewable authority.
Edward B. Hayes: That's what the Court held.
Felix Frankfurter: Alright.
Edward B. Hayes: And, to act unconstitutionally and outside the statute by an unreviewable authority is, I submit, an autho -- anomaly that cannot exist and which this Court has rejected.
Felix Frankfurter: But I don't regard an unreviewable exercise of authority necessarily an illegal exercise of authority.
Edward B. Hayes: I -- my statement was unreviewable and unconstitutional. It's -- I quite agree that an unreviewable authority is not necessarily an unconstitutional authority but if that authority is exercised in a manner that is unconstitutional, then it seems to me that it is bound to be reviewable and is reviewable and is reviewed. But we couldn't get an injunction there. Other Courts have held that these orders are reviewable. We don't live there.
Felix Frankfurter: But you tried to come up here? Did you try to get that -- what you regard erroneous decision of the three judges to get -- to be reviewed here?
Edward B. Hayes: No, and this is why, because the Commission whenever that previously has been attempted with respect to orders by -- in other circuits where there were injunctions issued, as either entered a final order before they could be reviewed here as in the Dixie Carrier's case or else the railroads have withdrawn their applications. And so, the attempt to bring the case here has been largely were lost so far as bringing about a correction of the practice -- the recurring practice of which we complain and which continues to our injury without ever being able to get it before this Court --
Felix Frankfurter: Recurring --
Edward B. Hayes: -- as we are today.
Felix Frankfurter: Recurring means how often in this case?
Edward B. Hayes: The affidavits show five instances with respect to this very traffic. The affidavits show also, as I recall it in a particular period, nine instances between April 9th, 1958, this is Record 54, and November 19th, 1959. The protest of nine separate and distinct fourth-section relief applications in which temporary and quotes, “Fourth-section relief was sought and obtained from the Interstate Commerce Commission.”
Felix Frankfurter: You mean this carrier?
Edward B. Hayes: The Waterway Strait Bureau of which this carrier is one of the members. Of those nine --
Hugo L. Black: May I ask you, Mr. Hayes.
Edward B. Hayes: Yes, sir.
Hugo L. Black: Would you state -- is this a part of the continuing fight with connection with barge carriers and railroad carriers?
Edward B. Hayes: Yes, sir. This is the same traffic that was involved --
Hugo L. Black: The same traffic. What is -- what is this carrier? What is this carrier? Is this wheat or what is it?
Edward B. Hayes: This is corn, oats, and soybeans. The pre -- the earlier case involved corn and wheat.
Hugo L. Black: Are you saying that the Commission -- I don't quite understand this myself. Are you saying that the Commission has now -- are you charging the Commission has now devised a claim under which, by giving a lot of temp -- so-called temporary permits as to rates and then withdrawing them when -- as to whether they could be reviewed that they --
Felix Frankfurter: The carrier withdrawing them. The carrier withdrawing them
Hugo L. Black: The carrier withdraw them, or whatever it is that thereby the barges are being compelled to lose their vendors because by this device the railroads are permitted to undercut them, is that it?
Edward B. Hayes: Yes, sir, that is --
Hugo L. Black: And that the barges are by that means and by that device, losing the benefit that Congress said they should have by reason of the inherent difference between the cost of railroad and barge transportation?
Edward B. Hayes: Yes, sir, and the injury resulting from this continual whittling away of water carriers traffic is in the case of --
Hugo L. Black: What do you mean by whittling away by this method of (Voice Overlap) --
Edward B. Hayes: One after another of this temporary of so-called order --
Hugo L. Black: (Voice Overlap) -- temporary of something, it keeps it going so that it can't be challenged.
Edward B. Hayes: Yes, sir.
Earl Warren: We'll recess now.
Edward B. Hayes: Thank you.